Citation Nr: 1342173	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss with damage to the cochlea.


REPRESENTATION

Appellant represented by:	William A. Oden, III, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal, received in August 2012, the Veteran requested a Board videoconference hearing at the RO.  As such, the Board remanded the case to the RO in August 2013 to schedule such hearing.  However, the Veteran withdrew his request for a hearing by writing in October 2013.  See 38 C.F.R. § 20.704(e) (2013)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A June 2012 VA audiology outpatient report reflects that the Veteran was seen for hearing evaluation for hearing aid adjustment due to the age of his current hearing aids.  He reported subjective decrease in hearing, bilaterally.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Veteran should be provided a more contemporaneous VA audiological examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Furthermore, the June 2012 VA audiology outpatient report noted that the audiometric testing revealed mild sloping to profound sensorineural hearing loss (250-8000Hz) in the right ear and WNL (250Hz) c mild sloping to severe sensorineural hearing loss (500-8000Hz) in the left ear; and that the word recognition scores were excellent in the right ear (96 percent) and good in the left ear (80-92 percent).  However, the audiometric findings are not included in the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file the audiological evaluation results referenced in the June 2012 VA audiology outpatient report.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records, specifically to include the June 2012 audiological evaluation results showing the audiometric findings as referenced in the June 2012 VA audiology outpatient report.  Records should be obtained from the VA Medical Center (VAMC) in Durham, North Carolina and all associated outpatient clinics dated from June 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished including speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013)

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

